The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Examiner's Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Attorney Thomas Shortledge (Reg. No. 61,720) on 7/15/22.
The application has been amended as follows:
In the claims:
15. (Currently Amended) A thermo-optic phase shifter, comprising: 
an optical waveguide comprising: 
a P-type region comprising: 
a first contact configured to be driven with a first direct current (DC) voltage; 
a second contact configured to be driven with a second DC voltage, wherein the first DC voltage is greater than the second DC voltage; and 
a third contact configured to be driven with the first DC voltage, wherein the second contact is disposed between the first contact and the third contact; 
an N-type region comprising: 
a fourth contact configured to be driven with a third DC voltage, wherein the third DC voltage is greater than the first DC voltage; 
a fifth contact configured to be driven with a fourth DC voltage, wherein the third DC voltage is greater than the fourth DC voltage, and the fourth DC voltage is greater than the second DC voltage; and 
a sixth contact configured to be driven with the third DC voltage, wherein the fifth contact is disposed between the fourth contact and the sixth contact; and
a waveguide region disposed between the P-type region and the N-type region, the waveguide region having a raised portion; and 
a power supply configured to reverse bias the P-type region and the N-type region and operate the P-type region and the N-type region as heaters by applying the first DC    voltage, the second DC voltage, the third DC voltage, and the fourth DC voltage to the first contact, the second contact, the third contact, the fourth contact, the fifth contact, and the sixth contact.

Reasons for Allowance
Claim 15 is allowed for the following reasons: 
The instant application is deemed to be directed to a non-obvious improvement over a thermo-optic phase shifter of the Celo – Bischel – Lee – Gill combination.
Claim 15 is allowed because the prior art of record, taken alone or in combination, fails to teach expressly, render obvious, and provide a motivation for a thermo-optic phase shifter/modulator having the recited features and, in particular, comprising an optical waveguide that is phase-modulated by using six contacts configured to be driven by DC voltages according to the recited relative relationships among the voltages. Such an arrangement is illustrated in Fig. 7 of the instant application, has a same (first) voltage applied to the first and third contacts (outer contacts of a group of three consecutive contacts on the P-type region) and a same (third) voltage applied to the fourth and sixth contacts (outer contacts of a group of three consecutive contacts on the N-type region), and allows the P-type region and the N-type region to function as heating elements and to be reverse-biased.
On the contrary, the Celo – Bischel – Lee – Gill considers a voltage configuration having a voltage difference Vheat between heater contacts 204a and 204b and the same voltage difference Vheat between heater contacts 204b and 204d (para. 0036 and 0037).   
Claims 24 – 29 are allowed by virtue of dependency on claim 15.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT TAVLYKAEV whose telephone number is (571)270-5634.  The examiner can normally be reached on 10:00 am - 6:00 pm, Monday - Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kraig can be reached on (571)272-8660.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROBERT TAVLYKAEV/Primary Examiner, Art Unit 2896